                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

 Southeastern Public Safety Group Inc., )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )           3:20-cv-00203-FDW-DCK
                                        )
                  vs.                   )
                                        )
          Randy Munn, et al             )
                                        )
             Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 11, 2021 Order.

                                               August 11, 2021




     Case 3:20-cv-00203-FDW-DCK Document 47 Filed 08/11/21 Page 1 of 1
